DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The declarations under 37 CFR 1.132 filed 4/28/21 are insufficient to overcome the rejection of independent claims 1, 18, and 27 based upon Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551) as set forth in the last Office Action because:  
The declaration argues that Prince discloses “a back electrode pattern of two parallel busbars” that relates to an area which is totally different from the claimed electrode or contact area because the silver back electrode does not contact directly with the p-type silicon substrate.
However, the declaration appears to be directed to only Prince and not the combination of references of Rohatgi in view of Cheong and in view of Prince in which the rejection is based upon. It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, applicant has only made arguments with respect to Prince, such that the rejections are based upon Rohatgi in view of additional cited prior arts, which were not addressed.
	

	The declaration shows diagrams depicting the teaching of Prince in Figures 1 and 2. However, from the disclosure of Prince, one of ordinary skill in the art can see in paragraph [0016] states “[i]n the description and the claims the term "silver back electrode pattern" is used. It shall mean the arrangement of a silver back anode on the back-side of a PERC solar cell silicon wafer. This arrangement is characterized by coverage of only part of the wafer's back surface, i.e. bare areas are left into which an aluminum paste for formation of an aluminum back electrode is applied with a slight overlap with the silver back electrode. This slight overlap allows for making electrical connection between the aluminum back electrode and the silver back electrode by forming an alloy at the boundary between the aluminum and the silver upon firing. Typically, the silver back electrode covers only a small percentage of, for example, 2 to 5 area-% of the back-side perforated passivation layer. The silver back electrode may be arranged, for example, in the form of several, typically two, parallel narrow, for example, 3 to 6 mm wide busbars or as rectangles or tabs ready for soldering strings for interconnecting solar cells” and in paragraphs [0011]- [0013] that “The process for the formation of the electrically conductive silver back electrode of a PERC silicon solar cell comprises the steps: (1) providing a silicon wafer having an ARC layer on its front-side and a perforated dielectric passivation layer on its back-side, (2) applying and drying a silver paste to form a silver back electrode pattern on the perforated dielectric passivation layer on the back-side of the silicon wafer”. Prince further discloses in paragraph [0048] that “[d]uring firing the silver paste does not fire through the back-side perforated passivation layer, but it makes local contacts with the silicon substrate back surface at the places of the perforations in the passivation layer, i.e. the passivation layer survives at least essentially between the fired silver paste and the silicon substrate.” Therefore, it can be seen that the back side electrode formation in Prince is substantially similar to the back side electrode formation of Rohatgi where the back side of the substrate is covered by a passivation layer with openings on which the electrode is formed and makes direct contact with the substrate and not the depictions as shown in Figures 1 and 2 of the declaration where the silver electrodes do not make local contacts with the silicon substrate back surface at the places of the perforations in the passivation layer as described by Prince.
	
The declaration provided by Otsuka is insufficient to provide unexpected results for the claimed range of the total area of the plurality of contact area is in a range of from about 5 to 20% on the basis of the whole area of the backside because the graph in Figure 3 has not shown any unexpected results but has only demonstrated the ratio of total area of backside contact area is optimizable to the conversion efficiency of the solar cell, where the conversion efficiency gradually decreases as the ratio of total area of backside contact area is increased beyond roughly 15%. This does not demonstrate unexpected results and has only shown the two variables can be optimized. Applicant also states the conversion efficiency dropped sharply when the contact area ratio was 20% or more. However, Figure 3 provided in the declaration 
The declaration further states that the conversion efficiency is drastically lowered when the ratio of the contact areas to the whole area of the backside was more than 20%, and that Table 1 provides the slope of the different data points for comparison. However, it is noted that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). " See MPEP 716.02 (e). Since the prior art relied upon teaches the total area of the plurality of contact areas can be about 5%, as set forth in the Office Action, it is unclear how the declaration demonstrates unexpected results with respect to the closest prior art since no significance can be seen with the claimed about 5% total area of the contact areas.

Furthermore, the data provided is not commensurate in scope with the claimed invention because no pitch of the contact areas and the short circuit current density are provided in the data when they appear to be very important features of the instant application. 
Data regarding the pitch was supplied in Figure 4 and paragraph 20 of the latest supplied declaration. However, it appears that the pitch varied along with the contact area %, such that it can be seen the optimal conversion efficiency is between a pitch of 1 to 5 mm, where the claimed invention as amended requires a pitch of 0.1 to 10 mm that also includes undesired pitch values below 1 mm. Additionally, it is noted that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). " See MPEP 716.02 (e). It is noted that the closest prior art of Cheong teaches a pitch between 1 to 2.5 mm and the closest prior art of Prince teaches a total area of about 5%, such that nothing in Figure 3 and Figure 4 of the declaration has shown a significant difference or unexpected results between the claimed range and the closest prior art ranges, where a pitch between 1 to 2.5 mm and a total area of about 5% both show a high conversion efficiency in Figures 3 and 4. Therefore, the argument was not found to be persuasive.

Additionally, the electrode width was not provided, such that it is well known in the art the thickness of the electrode affects the transport of electrons generated and the overall efficiency of the solar cell. Further, as the data provided is from a simulation, it is also well known in the art by one of ordinary skill in the art that how the electrode is made on the surface of a solar cell affects the efficiency of transport of electrons at the interface such as the sintering/electrode formation temperature and the compositional material of the electrode, which are all details not provided in the declaration.
A further important feature of the claimed invention was not mentioned at all such as formula 1 requiring the relationship between the pitch of the contact areas and the resistivity of the substrate stated by applicant. Additionally, it is not even mentioned if the substrate is doped with gallium or if there is a light-receiving surface passivation layer or back surface passivation layer as claimed, which all affect the conversion efficiency of a solar cell.
The declaration states in paragraph 22 that the ratio of the contact area being 20% is a critical point. However, as stated above, an affidavit or declaration under 37 CFR 1.132 must the closest prior art to be effective to rebut a prima facie case of obviousness, such that the closest prior art disclosed a contact area of about 5% and not 20%, where applicant has not demonstrated the criticality of a contact area of about 5% but has provided several evidence that the contact area of about 5% is not critical in Figures 3 and 4 of the declaration.
Therefore, the declarations are insufficient to overcome the rejection of independent claims 1, 18, and 27 based upon Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551) as set forth in the last Office Action as it does not commensurate in scope with the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 18, 19, 22-25, 27-29 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551).
Regarding claim 1, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 

the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); and
forming a plurality of back surface electrodes (128) onto the backside of the p-type silicon substrate (the openings in passivation layer 122; see Figure 7), but the reference does not expressly disclose a back surface electrode pitch Prm [mm] of the plurality of back surface electrodes is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been 

Modified Rohatgi does not expressly disclose the total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

rm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 5, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
claim 18, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); and
forming a plurality of back surface electrodes (128) onto the backside of the p-type silicon substrate (the openings in passivation layer 122; see Figure 7), but the reference does not expressly disclose determining a back surface electrode pitch Prm [mm] of contact areas in which the p-type silicon substrate is in contact with back surface electrodes on the basis of the resistivity Rsub [Ω cm] of the P-type silicon substrate according to the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1) 
and forming the back surface electrodes so that the contact areas satisfy the determined back surface electrode pitch, 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate sub) = -log(Prm) + 1.0,
wherein the back surface electrode pitch of the plurality of back surface electrodes is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.


Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a sub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Regarding claim 19, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A); and
removing only parts of the surface passivation layer corresponding to the contact areas (126; [0113]; see Figure 8B). 
Regarding claim 22, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the solar cell has a conversion efficiency of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 22, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 23, modified Rohatgi discloses all the claim limitations as set forth above.

Regarding claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 25, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 27, Rohatgi discloses a method for manufacturing a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7),
a plurality of back surface electrodes (128) in contact with the p-type silicon substrate in a plurality of contact areas (the openings in passivation layer 122; see Figure 7), 
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7),
a back surface passivation layer (122) provided on the whole of backside of the p-type silicon substrate (see Figures 7 and 8A),
a light-receiving surface passivation layer (106), and

preparing, as the p-type silicon substrate, a silicon substrate doped with gallium ([0101]), the silicon substrate having the resistivity of 0.2 to 2.5 Ω cm (as set forth above), but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] 0.1 mm to 10 mm, and determining whether the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relationship represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of 

Modified Rohatgi does not expressly disclose the total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
sub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference for the short circuit current density because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
claim 28, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
Regarding claims 29 and 32-34, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is passivated by SiNx layers 106 and 122 ([0073]), and the substrate has a thickness of about 150 to 300 microns ([0074]), such that it is substantially the same as the solar cell as claimed, as further disclosed in the instant specification paragraphs [0044] and [0048] as filed, it will, inherently, display the recited relationship.  
Regarding claim 35, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 36, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration 
Regarding claims 37-39, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the back surface electrode pitch is 1 mm or more and 10 mm or less (as set forth above). 
While the reference does not expressly disclose the short-circuit current density is more than 39 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 17, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0056554) in view of Rohatgi et al. (US 2005/0252544) and in view of Cheong et al. (US 2015/0179837) and further in view of Prince et al. (US 2011/0120551).
Regarding claim 17, Yamamoto discloses a method for manufacturing a solar cell module (see Figure 10), the method comprising:
 	manufacturing a plurality of solar cells ([0012]) according to the method of claim 1 (as taught by Rohatgi in view of Cheong and in view of Prince above); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured a plurality of the solar cells as taught by Rohatgi in view of Cheong and further in view of Prince above, so that they can be connected in series in a solar cell module as taught by Yamamoto, where it is commonly known in the art to connect a plurality of solar cells in series and/or parallel depending on the desired output characteristics and load requirements.
Regarding claim 26, modified Yamamoto discloses all the claim limitations as set forth above. Rohatgi further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method and the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
Regarding claim 30, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
Regarding claim 31, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the .  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551), as applied to claims 1 and 18 above, and further in view of Hacke et al. (US 2006/0060238).
Regarding claim 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 21, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
Applicant argues that Rohatgi only mentions the solar cell structure can have a short circuit density of about 28 to 39 mA/cm2 in paragraph [0079] and no other places and consistently discloses “a short-circuit density of 28 to 36 mA/cm2” in the claims, therefore, there is no reasonable expectation of success in arriving at the claimed range for short-circuit current density. 
However, it is noted that the rejection is based on Rohatgi in view of Cheong and in view of Prince, such that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, applicant has only made arguments with respect to Prince, such that the rejections are based upon Rohatgi in view of additional cited prior arts, which were not addressed.
Additionally, the MPEP has stated in 2123 that patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). The mere fact that Rohatgi listed a narrower range in its claims does not teach away or negate the fact Rohatgi recited the solar cell structure can have a short circuit density of about 28 to 39 mA/cm2 in paragraph [0079]. Therefore, the argument was not found to be persuasive.
Therefore, as modified Rohatgi teaches a solar cell structure substantially similar to the claimed solar cell structure, such that one of ordinary skill in the art would expect the device to exhibit and inherently possess similar short-circuit current density ranges as claimed. Applicant has not pointed out the differences between the claimed solar cell structure or method and the solar cell structure and method as taught by the references.

	Applicant further argues Prince is irrelevant to the current claims because Prince’s silver back electrode pattern is not comparable to an electrode of the non-light-receiving surface.
	However, as set forth in the “Response to Declaration” section above, applicant has made an error in interpreting the teaching of Prince, where Prince’s teaching is extremely relevant to the current claims. Further, applicant has not demonstrated why the silver back 

Applicant argues the declaration filed on 4/28/21 demonstrate unexpected results when the total area of the contact areas is more than 20%. However, the information provided therein did not demonstrate unexpected results but that the total area of the contact area can be optimized. Additionally, the results shown do not commensurate in scope with the claimed invention, as set forth in the “Response to Declaration” section. Therefore, the declaration was not found to be persuasive.
Applicant further argues that applying the analysis in MPEP § 716.02 (e) would yield Rohatgi as the closest single prior art reference, not Prince, and the combination of Rohatgi and Prince is hypothetical and does not exist in prior art. 
However, the MPEP states in § 716.02 (e) “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference” and in § 716.02 (e) III that “[e]vidence rebutted prima facie case by comparing claimed invention with the most relevant prior art.” Based on this information, it appears that Prince is the most relevant prior art and thus, the “closest prior art” because it contains the most relevant portions of the limitations directed to . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721